REAL PROPERTY TAX LAW, § 485-b Chapter 278 OF THE LAWS OF 1976PARTIAL REAL PROPERTY TAX EXEMPTION FOR BUSINESS IMPROVEMENTS.
The bill creating the partial real property tax exemption for business improvements took effect on June 8, 1976. It is applicable only to qualifying projects commenced subsequent to January 1, 1976 and completed subsequent to July 1, 1976.
HON. WILLIAM GOLDMAN Attorney for the Auburn Enlarged City School District
We acknowledge receipt of your letter concerning Chapter 278 of the Laws of 1976, which enacted a new section of the Real Property Tax Law, designated as section 485-b. You inquire about the timing of improvements to which the partial real property tax exemption therein provided for may apply.
The bill provides for a partial exemption up to a maximum of 50% of the cost of an improvement, declining in equal portions over a ten year period until the exemption is eliminated. Section 2 of the chapter provides that it take effect immediately. It was approved by the Governor on June 8, 1976 and so became effective on that date. It is applicable, by its terms, to improvements commenced subsequent to January 1, 1976 (Real Property Tax Law, §485-b, subdivision 2, paragraph b, clause 1) and completed subsequent to July 1, 1976 (Real Property Tax Law, § 485-b, subdivision 1).
The legislative intent was prospective and not retroactive and was carefully phrased to avoid municipal fiscal impact during the seveeral current municipal fiscal years.
In our opinion, the bill took effect on June 8, 1976 and is applicable to qualifying projects commenced subsequent to January 1, 1976 and completed subsequent to July 1, 1976.